SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel for plaintiffs, submitted by counsel for defendant Town, and argued by counsel for the remaining defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge McMahon’s Memorandum Decision and Order Dismissing Complaint, dated April 18, 2001. Although, as the district court indicated, there are no decisions of this Circuit or the New York State courts as to whether negligence by a state actor that results in property damage can provide the basis for a claim under the Takings Clause *761of the Constitution, if such a claim were stated here it would not be ripe for adjudication, given plaintiffs failure to pursue available state remedies for compensation, see Williamson County Regional Planning Commission v. Hamilton Bank, 473 U.S. 172, 194-95, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985).
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.